DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                         ANTOINETTE HENNIS,
                              Appellant,

                                       v.

                         PATRICK C. STEVENS,
                               Appellee.

                                 No. 4D18-3119

                                [March 13, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Fabienne Fahnestock, Judge; L.T. Case No. FMCE13-
155(35).

  Antoinette Hennis, North Lauderdale, pro se.

  No brief filed for appellee.

PER CURIAM.

  Affirmed. Fla. R. App. P. 9.315(a).

WARNER, DAMOORGIAN and KLINGENSMITH, JJ., concur.

                            *           *          *

  Not final until disposition of timely filed motion for rehearing.